                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     SOUTHERN DNISION
                                    Case No. 7:20-cv-00132-M

     ACC PARTNERS, LLC,                              )
                                                     )
                                      Plaintiff,     )
                                                     )
     V.                                              )
                                                     )                       ORDER
     FIRST PROTECTIVE INSURANCE                      )
     COMPANY,                                        )
                                                     )
                                      Defendant.     )

       This matter comes before the court on Plaintiff ACC Partners, LLC' s motion to remand the case to

New Hanover County, North Carolina Superior Court pursuant to 28 U.S.C. § 1447(c), filed July 30, 2020.

[DE-11]

       Within Plaintiffs motion and supporting memorandum, Plaintiff argues that the court should

remand the matter because 28 U.S.C. § 1332' s $75,000 amount-in-controversy requirement is not satisfied,

and that the court accordingly lacks subject-matter jurisdiction over the parties' dispute. [DE-11 , 12]

Plaintiff also states within its motion that "Counsel for Plaintiff has conferred with counsel for Defendant

[First Protective Insurance Company], and understands Defendant has no objection to remand given the

confirmation of the limited scope of relief requested in the Complaint and that the 'amount in controversy,'

if any, is less than $75,000.00." [DE-11 ,i 12] Defendant did not file any response to Plaintiffs motion,

the deadline for which has passed.

       Because Defendant failed to respond to Plaintiffs motion, the court credits Plaintiffs assertion

regarding the parties' conference and the amount in controversy between them. It therefore "appears that

the district court lacks subject matter jurisdiction" within the meaning of 28 U.S.C. § 1447(c). The court
                                                         1



              Case 7:20-cv-00132-M Document 15 Filed 08/25/20 Page 1 of 2
accordingly GRANTS Plaintiffs motion to remand, which renders MOOT the other motions pending

before this court. [DE-6, 14]



       SO ORDERED this the      2S-{t:   dayof ~,ul--- , 2020.



                                                ~l~Q11JVs1C
                                                 UNITED STATES DISTRICT JUDGE




                                                 2



              Case 7:20-cv-00132-M Document 15 Filed 08/25/20 Page 2 of 2
